JOHNSON, J.
This is a suit to recover damages for the alleged unlawful destruction of certain shade trees situated along the curb line of the sidewalk in front of plaintiff’s property. The jury found for plaintiff and defendants appealed from the judgment rendered.
All of the errors claimed relate to the action of the court in the giving and refusal of instructions. No instructions are set out in the abstract filed, nor does it appear therefrom that instructions were asked by either party. The abstract further fails to show an exception taken to the overruling of defendants!’ motion for a new trial. The appeal is by the “long form” but this does not dispense with the requirement enforced by all the appellate courts in the State, that the abstract contain so much of the record as is necessary to a full understanding of all of the questions presented to the court for decision.
*687No exceptions taken at the trial upon which, reversal is sought are before us. Our consideration of the case is confined to the record proper; and in this no error is perceived nor claimed.
The judgment is affirmed.
All concur.